[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 222 
We are of the opinion that the Lake Shore  Michigan Southern Railway Co. is a domestic and not a foreign corporation, and hence that chap. 165, S.L. of 1842, has no application to this case, but to the transfer agents of such corporations. Being subject to the duties and obligations of the laws relating to domestic corporations, it comes within the provisions of the Revised Statutes, vol. 1, Edm. ed., 558, which contains special provisions in regard to the *Page 223 
books containing the names of stockholders and authorizes an examination of the same within thirty days previous to any election of directors, etc.
We concur with the opinion of the General Term, that this statute does not deprive the stockholder of a corporation of the right to examine its transfer books for proper purposes and on proper occasions at other times, and a proceeding by mandamus may be invoked for the purpose of enforcing such right. But the exercise of the power of the court in granting a mandamus is discretionary, and when the General Term has held that such discretion has been properly exercised in refusing the writ, we are not at liberty to interfere with their decision. It has repeatedly been held in kindred cases by this court, that no appeal lies from such an order of the General Term, and such being the fact, and as the relator had no statutory rights to the writ, the appeal must be dismissed with costs.
All concur, except RAPALLO, J., taking no part.
Appeal dismissed.